Citation Nr: 0726743	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1963 to August 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a bilateral knee 
condition.  

In May 2007, the veteran testified at a Board hearing at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Current medical records show the presence of a bilateral knee 
disability.  Private treatment records dated from 2004 to 
2005 show degenerative joint disease of both knees and that 
the veteran had a total knee replacement.  

The Board notes that at the hearing, the veteran testified 
that he believes the current problems that he is experiencing 
in both knees is related to a fall that he incurred in 
September 1963 while in service.  The fall is documented in 
the veteran's service medical records (SMRs), but the RO 
noted that the SMRs only document an injury to the veteran's 
right knee.  The veteran explained that, compared to the 
veteran's left knee, the right knee was more severely 
injured.  The Board has examined the SMRs and notes that 
although the report on the day of the fall only documents an 
injury to the veteran's right knee, when the veteran reported 
for follow-up treatment two days later, the medical record 
indicates that the veteran complained of "pain in knees." 
(emphasis added)

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) (West 2002) and by 
regulation found at 38 C.F.R. § 3.159(c)(4) (2006).  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The duty 
to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Section 
3.159(c)(4) sets forth three criteria to determine whether 
the VA is required to provide a medical examination, 
including: whether the veteran has a current disability, 
whether an injury was suffered in service, and whether that 
current disability may be associated with the veteran's in-
service injury.  

After carefully considering the evidence of record in this 
case, the Board believes that the veteran has met the 
threshold burden required under § 3.159(c)(4).  See McClendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that the 
"may be associated" element is a low threshold).  
Specifically, there is evidence of an in-service injury, lay 
testimony of continuous symptoms since that injury, and 
medical evidence of a current disability.  To complicate 
matters, the record shows evidence of an intercurrent injury 
to the right knee in 1994, when the veteran reportedly 
tripped on a ladder and banged his patella.  The veteran was 
found to have traumatic prepatellar bursitis in his right 
knee.  

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  Thus, as per 38 C.F.R. 
§ 3.159(c)(4), it appears that a VA examination for the 
purpose of a medical opinion is necessary.  

The Board also notes, in passing, that it appears that the 
veteran may not have been informed of the requirements set by 
the Court of Veterans Appeals (Court)in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) and Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board will therefore direct the 
RO to provide the veteran with proper notice as required by 
the Veterans Claims Assistance Act.  



Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Afford the veteran an examination by a 
VA physician to determine the nature and 
likely etiology of the veteran's knee 
problems.  The claims folder, including 
the most recent medical records, must be 
provided to the examiner for review in 
conjunction with the examinations.  All 
studies or tests deemed necessary by the 
examiner should be performed.  As to any 
disability found on examination, the 
examiner should be asked to indicate 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability 
or more) that such disability is related 
to service.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



